IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LLOYD JOHNS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4313

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Lloyd Johns, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.



ROBERTS, CJ., OSTERHAUS, and KELSEY, concur